Powell, J.
1. While the answer of the trial magistrate to a writ of certiorari must verify the fact that a final judgment has been rendered, yet an answer which merely verifies the rendition of a final judgment,without more, is entirely insufficient, where the certiorari is brought, to correct errors in the proceedings which were had at the trial, and ' upon which such judgment was rendered.
2. Allegations in' the petition for certiorari, not verified by the answer, are not to be taken as admitted, and present nothing for determination, either by the superior or the appellate court. Landrum v. Moss, 1 Ga. App. 216, 57 S. E. 96 ; Little v. Fort Valley, 123 Ga. 503, 51 S. E. 501; Brown v. Gainesville, 125 Ga. 230, 53 S. E. 1002.

Judgment reversed.